El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La Corte Municipal de Ponce declaró loco peligroso a Ra-món Francisco Quiñones Nazario,' y no estando conforme ■con la sentencia apeló para ante la corte de distrito. Es-tando en curso la preparación de la apelación, el fiscal del ■distrito presentó una moción a la corte inferior para que desestimara la apelación por no haberse elevado a dicha corte la transcripción del récord dentro de los 20 días que prescribe la ley núm. 13 de noviembre 14 de 1917-, (2) p. 225).
La corte inferior denegó la moción por resolución de .abril 22, 1924, y el fiscal ha recurrido ante nos mediante la presente petición de certiorari para que revisemos y decla-remos nula dicha resolución.
El fiscal alega sustancialmente para sostener su petición, ■que la ley No. 26 de 1912, (p. 62) para regular el trámite que ha de observarse por las cortes en los casos de locura peligrosa, es un procedimiento de carácter civil; que la sec-ción 3 de dicha ley prescribe que el caso se entrará en el libro de causas civiles, en nombre-de “El Pueblo de Puerto Rico,” como demandante, y de la persona denunciada como -demandada, y que el legislador calificó como cuestión de *634materia civil el caso de locura peligrosa, por tratarse de un procedimiento que afecta a la capacidad civil del demandado.
El juez inferior sostiene por el contrario que todos Ios-trámites del procedimiento le dan al caso un carácter de criminal, pues en dicha ley se dispone:
“1° Que el fiscal ostentará la representación ele El Pueblo de-Puerto Rico;
“29 Que radicada la acusación por el fiscal se procede, mediante-orden del juez municipal, al arresto del acusado, se le recluye o se le permite estar en libertad provisional bajo fianza;
“3° Que el acusado tiene derecho de estar representado por un abogado y que en caso de- insolvencia el juez puede nombrarle un abogado de oficio;
“49 Porque, solamente, el acusado tiene derecho de establecen apelación contra la sentencia dictada por la corte-.”
Tanto el 'fiscal como el juez inferior analizan la cuestión en sus caracteres más extremos, pero unas y otras conside-raciones demuestran que se trata de un procédimiento que-participa de ambos aspectos, civil y criminal, y que se hace-difícil establecer una línea divisoria que los separe. Sin embargo, apreciando que este procedimiento tiene por ob-jeto indagar y declarar un estado de demencia peligrosa para recluir la persona así declarada en un manicomio y no-la declaración de su incapacidad para administrar sus bie-nes, según se prescribe en el Código Civil Revisado, llega-mos a la conclusión que el procedimiento que se regula por la Ley núm. 26 de 1912 es un procedimiento cuasi criminal porque aunque se instituye de una manera civil se convierte en sus efectos en un procedimiento criminal. Véase 32 C. J. 627, y la nota del caso de Taylor v. Barguer, 47 S.W. 217, en el que se dice lo siguiente:
“Verdaderamente que como tales investigaciones generalmente-envuelven la cuestión de la libertad personal, es un procedimiento-cuasi criminal, debidamente dentro de la jurisdicción de la corte de circuito de Jefferson, división criminal. Existe, sin embargo, una. diferencia que se observa entre las meras investigaciones que envuel-ven un examen por parte del jurado respecto a si la persona some-*635tida a juicio no es de sano juicio y un lunático y la conservación y seguridad de la propiedad de una persona después de encontrada con tal incapacidad que generalmente requiere la intervención de una corte de equidad. En nuestra opinión la corte de circuito de Jefferson, división criminal, tiene jurisdicción sobre investigaciones de demencia, aunque no es exclusiva; por tanto, debe negarse el auto inhibitorio solicitado. ’ ’

Debe anularse el auto expedido.

El Juefc Asociado Sr. Wolf no intervino en la resolución de este caso.